Citation Nr: 1612553	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  13-07 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the right lower extremity, secondary to service-connected type II, diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (BVA) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In March 2013, the Veteran submitted a VA-Form 9 in which he indicated that his lower extremities had worsened since his November 2010 VA examination.  The Veteran is currently service connected for peripheral neuropathy of the left lower extremity.  Accordingly, the Board interprets the Veteran's March 2013 VA-Form 9, as raising the issue of an increased evaluation for peripheral neuropathy of the left lower extremity and refers such matter to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for service connection for peripheral neuropathy of the bilateral lower extremities, secondary to type II, diabetes mellitus.  The Veteran was afforded a VA examination in November 2010.  The examiner found that the Veteran had a diagnosis of peripheral neuropathy of the left lower extremity, secondary to his service connected type II, diabetes mellitus, but found no abnormalities of the right lower extremity.  As such, service connection was denied for peripheral neuropathy of the right lower extremity, and granted for the left lower extremity.

Since that time, the Veteran has asserted that the symptoms involving the right lower extremity have worsened. 

The Board finds that the November 2010 VA examination is too remote to adequately assess whether the Veteran currently has a diagnosis of peripheral neuropathy of the right lower extremity, especially in light of the Veteran's statement which appears to reflect worsening.  The Board notes that a current disability exists for VA compensation purposes if the diagnosed disability is present at the time the claim is filed or at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, even if the Veteran did not have a diagnosis of peripheral neuropathy of the right lower extremity at the time of his November 2010 VA examination, in light of the Veteran's March 2013 statements, the claim is still on appeal and the Board finds that further clarification is necessary as to this matter in order to properly adjudicate the claim.  Consequently, in order to comply with VA's duty to assist, the Board finds that a remand is required to provide the Veteran with a thorough and contemporaneous examination.  38 U.S.C.A. § 5103A(d) (2014); 38 C.F.R. § 3.159 (2015); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA peripheral nerves examination to determine whether the Veteran has peripheral neuropathy of the right lower extremity which is caused by or aggravated by his service-connected diabetes mellitus type II.  All indicated tests and studies should be conducted.  The entire claims file, including this remand, must be provided to the examiner for review. 

Following a review of the relevant evidence and a thorough clinical evaluation, the examiner is requested to address the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has peripheral neuropathy of the right lower extremity which is caused by his service-connected diabetes mellitus type II? 

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has peripheral neuropathy of the right lower extremity which is aggravated (permanently worsened in severity beyond its normal progression) by his service-connected diabetes mellitus type II? 

2. Thereafter, readjudicate the Veteran's claims in light of the evidence of record, to include any development undertaken as a result of this remand.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an opportunity to respond.  Then, return this matter to the Board for further adjudication, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


